Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 05/10/2022, in response to the rejection of claims 1-17 from the non-final office action, mailed on 02/16/2022, by amending claims 1-7 and 10-16, is acknowledged and will be addressed below.

Election/Restrictions
Claims 18-20 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) In regards to the “wherein for each of said plurality of first channels said first end is positioned closer to said inner perimeter than said second end, wherein for each of said plurality of first channels a spacing between said first end and said second end of each first 15channel defines a length dimension and there is a continuous flowpath extending from said first end to said second end, and wherein for each of said plurality of first channels a width is greater at said second end compared to said first end for each first channel” of Claim 1, 
For the purpose of clarification, it would have a better form, if amended to be, such as below:
“wherein, for each of said plurality of first channels, said first end is positioned closer to said inner perimeter than said second end, wherein, for each of said plurality of first channels, a spacing between said first end and said second end [[of each first channel]] defines a length dimension and [[there is]] a continuous flowpath [[extending]] extends from said first end to said second end, and wherein, for each of said plurality of first channels, a width is greater at said second end [[compared to]] than at said first end [[for each first channel]]”.

Similarly, the portion of the “a plurality of second channels” of Claim 1 also would have a better form, if amended to be, such as below:
“wherein, for each of said plurality of second channels, said first end is positioned closer to said inner perimeter than said second end, wherein, for each of said plurality of second channels, a spacing between said first end and said second end [[of each second channel]] defines a length dimension and [[there is]] a continuous flowpath [[25extending]] extends from said first end to said second end, and wherein, for each of said plurality of second channels, a width is greater at said second end [[compared to]] than at said first end [[for each second channel]]”.

(2) The “is spaced inwardly from said outer perimeter, and wherein for each of said plurality of second channels” of Claim 1 should be “is spaced inwardly from said outer perimeter, wherein for each of said plurality of second channels” by removing the “and”, see also the same amended portion in the “first channel” of the Claim 1.

(3) The “and do not extend to said inner annular and do not extend to said outer annulus” of Claims 7, 16 is redundant because the prior terms “are located entirely between said inner annulus and said outer annulus” defines the same feature. For the purpose of reducing redundancy, it is respectfully requested to remove it.

(4) In regards to the “inner annulus” and “outer annulus” of Claims 7, 16,
Based on applicants’ disclosure, it is considered that the inner and outer annulus of Claim 7 appears to indicate the “inner perimeter” and “outer perimeter” of Claim 1, in other words, it is considered they are the same feature, therefore, it is respectfully requested to use consistent term across the claim list, such as by amending it to be “wherein said inner perimeter and said outer perimeter respectively form an inner annulus and an outer annulus”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 3-5 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “common distance” of Claim 2 is not clear, because the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The distance has been rendered indefinite by the term “common". 
The limitation will be examined as a distance.

(3) The “a width” of Claims 3-5 and 13-14 is not clear.
Does the “width” of Claims 3-5 is different from the “width” of Claims 1, 11, or not different?
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-7, 11-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arico et al. (US 20060194059, hereafter ‘059).
Regarding to Claim 1, ‘059 teaches:
A spacer for separating adjacent annular preforms in a furnace, during a chemical vapor infiltration/deposition (CVI/CVD) process in a furnace (abstract, the claimed “A seal plate disposable between a pair of preforms in a chemical vapor infiltration and deposition chamber”);
Spacer 70 in this figure includes an annular body 72 having a first planar side 74, a second planar side 76 parallel to first planar side 74 and an inner peripheral wall 78 and an outer peripheral wall 80 connecting the first and second planar sides 74, 76 (Fig. 4, [0024], note Fig. 4 shows a center opening defined by the inner peripheral wall 78, the claimed “comprising: a body comprising an opening, an inner perimeter that defines a boundary of said opening, an outer perimeter spaced from said inner perimeter, an upper surface, and a lower surface that is spaced from said upper surface to define a thickness of said body”);
Spacer 70 also includes openings 86 connecting first planar side 74 and second planar side 76 ([0024], note a group of three openings 86, together, can be interpreted as a “first channel” and a next adjacent group of three openings 86, together, can be interpreted as a “second channel”, thus plurality of the first and second channels are alternately arranged around the circumferential direction of the body. Further an innermost opening of each of the first and second channels has a first end which is spaced outwardly from the inner peripheral wall 78, and an outermost opening of each of the first and second channels has a second end which is spaced inwardly from the outer peripheral wall 80. Lastly, the first end of innermost opening for each channels is positioned closer to the inner peripheral wall 78, see also the illustration reproduced from Fig. 4 below, the claimed “a plurality of first channels that extend completely through said thickness of said body proceeding from said upper surface to said lower surface, wherein a first end of each of said plurality of first channels is spaced outwardly from said inner perimeter, wherein a second end of each of said plurality of first channels is spaced inwardly from said outer perimeter, wherein for each of said plurality of first channels said first end is positioned closer to said inner perimeter than said second end”);
Fig. 4 (also the illustration below) shows the first and second ends, therefore a length between the first and second ends intrinsically exists, in other words, a “length” can be defined any portion between the first and second ends. Furthermore, the plural openings 86 are connected to the opening 82, which is a flow channel, therefore, between the first and second ends, a length of the channel 82 can be defined (the claimed “wherein for each of said plurality of first channels a spacing between said first end and said second end of each first 15channel defines a length dimension”);
In Fig. 4 (also the illustration below), each of the plural openings 86 clearly reads into the “continuous flowpath”, therefore, the three openings 86 clearly reads into “a continuous flowpath from the first end to the second end”. Furthermore, the plural openings 86 are connected to the opening 82, which is a flow channel, therefore, between the first and second ends, a continuous flowpath inherently exists (note the “continuous” is merely a broad term and is not limited into the applicant’s structure, the claimed “and there is a continuous flowpath extending from said first end to said second end”);
In Fig. 4 (also the illustration below), each of the plural openings 86 has a circular shape, therefore, infinite number of “a width” can be defined in the opening 86, therefore, there intrinsically exists a width at the first end greater than a width at the second end (the claimed “and wherein for each of said plurality of first channels a width is greater at said second end compared to said first end for each first channel”);
Fig. 4 (also the illustration below) shows plurality of the first and second channels are alternately arranged around the circumferential direction of the body. Because the amended claim 1 requires the second channel has the same feature of the first channel, the next adjacent opening group of Fig. 4 or the illustration below, which is the second channel has the same feature discussed in the first channel (the claimed “a plurality of second channels that extend completely through said thickness of said body proceeding from said upper surface to said lower surface, wherein a first end of each of said plurality of second channels is spaced outwardly from said inner perimeter, wherein a second end of each of said plurality of second channels is spaced inwardly from said outer perimeter, and wherein for each of said plurality of second channels said first end is positioned closer to said inner perimeter than said second end, wherein for each of said plurality of second channels a spacing between said first end and said second end of each second 15channel defines a length dimension and there is a continuous flowpath extending from said first end to said second end, and wherein for each of said plurality of second channels a width is greater at said second end compared to said first end for each second channel”);
Fig. 4 (also the illustration below) shows plurality of the first and second channels are alternately arranged around the circumferential direction of the body, thus they are different (the claimed “wherein each of said plurality of first channels is different from each of said plurality of second channels”).

    PNG
    media_image1.png
    413
    679
    media_image1.png
    Greyscale

Regarding to Claim 2,
Fig. 4 of ‘059 (or the illustration above) shows the first and second ends of each of the first and second channels are disposed at a distance from each of the inner peripheral wall 58 and outer peripheral wall 60, respectively, see also the 112 rejection above (the claimed “wherein: said first end of each first channel is disposed at a common distance from said inner perimeter; said second end of each first channel is disposed at a common distance from said outer perimeter; said first end of each second channel is disposed at a common distance from said inner perimeter; and said second end of each second channel is disposed at a common distance from said outer perimeter”).

Regarding to Claim 6,
Fig. 4 of ‘059 (or the illustration above) shows the first and second channels are alternately arranged (the claimed “wherein at least one second channel is disposed between each adjacent pair of said first channels”).

Regarding to Claim 7,
Fig. 3 of ‘059 (or the illustration above) shows inner and outer annulus near to the first end and the second end of each channels (the claimed “wherein said body further comprises an inner annulus and an outer annulus, wherein each of said plurality of first channels and each of said plurality of second channels are located entirely between said inner annulus and said outer annulus”).

Regarding to Claim 11, ‘059 teaches:
A spacer for separating adjacent annular preforms in a furnace, during a chemical vapor infiltration/deposition (CVI/CVD) process in a furnace (abstract), and Preforms 22 and spacers 30 are alternately stacked on the first preform 22 (Fig. 6, [0025], the claimed “A preform stack for disposition in a chemical vapor infiltration and deposition chamber, comprising: a preform comprising an upper preform surface and a lower preform surface; a first seal plate disposed on and contacting said upper preform surface; and a second seal plate disposed on and contacting said lower preform surface”);
The rest of the claim 11 limitation is rejected for substantially the same reason as claim 1 rejection above, because it has the same or similar limitation of the “body” and “first channels” of Claim 1.

Regarding to Claim 12,
Claim 12 is rejected for substantially the same reason as claim 1 rejection above, because it has the same or similar limitation of the “second channels” of Claim 1.

Regarding to Claim 16,
Claim 16 is rejected for substantially the same reason as claim 7 rejection above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4, 8, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘059, as being applied to Claim 1 rejection above, further in view of Chang (US 20040175564, hereafter ‘564).
Regarding to Claims 3-4,
‘059 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 3: wherein a width of each first channel progressively increases proceeding from said first end to said second end.
Claim 4: wherein a width of each second channel progressively increases proceeding from said first end to said second end.

‘564 is analogous art in the field of a member used to maintain a space between stacked annular preforms (abstract). ‘564 teaches lowered portions 302b, 304b define radially extending channels or gas flow paths through which the densification gas can flow from an interior of the stacked annular preforms to the exterior ([0039], note Figure shows the gas flow path having a progressively increased width from an inner end towards an outer end).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the size of each channel of ‘059, so to be a gas flow path having an increased width from an inner end towards an outer end, for the purpose of providing uniform densification of the preforms between inner and outer ends.

Further, ‘564 clearly teaches that the collective cross-sectional area of the gas flow paths presented can be affected, for example, by either adjusting the size of each channel or the like, or by providing more of the channels or the like. A deciding factor in this regard is maintaining a desirable level of support for the overlying annular preform(s) ([0030], note area of the gas flow paths can be changed by adjusting the size of each channel or the like, thus adjusting size of channel is a result effective controllable parameter to control flow path).
Consequently, regardless of ‘564, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the size of each channel of ‘059 so to be a gas flow path having an increased width from an inner end towards an outer end, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Regarding to Claims 8 and 17,
As discussed in the claim 1 rejection above, Fig. 4 of ‘059 (or the illustration above) shows inner and outer annulus near to the first end and the second end of each channels, thus each annulus intrinsically has a minimum width (the claimed “wherein a minimum width of said inner annulus is, and wherein a minimum width of said outer annulus is”).

‘059 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claims 8 and 17: wherein a minimum width of said inner annulus is about 0.25" (6.35 mm), and wherein a minimum width of said outer annulus is about 0.25" (6.35 mm).

However, as discussed in the claims 3-4 rejection with ‘059 above, an area of the gas flow paths in the spacer can be changed by adjusting the size of each channel or the like, thus adjusting size of channel is a result effective parameter to control flow path. Further, when the channel size is adjusted, the width of each of the inner and outer annulus is also adjusted. Thus, the width is also a result effective controllable parameter to control flow path.

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found a proper width of the annulus, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Regarding to Claim 13,
Claim 13 is rejected for substantially the same reason as claims 3 and 4 rejection above.

Claims 5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘059, as being applied to Claim 1 rejection above, further in view of Kirkpatrick (US 20160333470, hereafter ‘470) and ‘564.
Regarding to Claim 5,
‘059 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 5: (5A) wherein: said first end of each said first channel is closer to said inner perimeter than said first end of each said second channel; said second end of each said second channel is closer to said outer perimeter than said second end of each said first channel,
(5B) a width of said first end of each said first channel is greater than a width of said first end of each said second channel; and a width of said second end of each said first channel is greater than a width of said second end of each said second channel.

In regards to the limitation 5A:
‘470 is analogous art in the field of seal plate (title). ‘470 teaches entrance channels 108 and exit channels 106 extending only partially through seal plate 100 in a radial direction enable a pressure gradient densification ([0027], note the entrance channel is closer to the inner perimeter and the exit channels is closer to the outer perimeter).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearranged each group of the channels of ‘059, so to be only partially extending in a radial direction, such as forming entrance channels closer to the inner peripheral wall of ‘059 and exit channels closer to the outer peripheral wall of ‘059, for the purpose of enabling a pressure gradient densification.

In regards to the limitation 5B:
As discussed in the claims 3-4 rejection with ‘564 above, an area of the gas flow paths in the spacer can be changed by adjusting the size of each channel or the like, thus adjusting size of channel is a result effective controllable parameter to control flow path.
Further, as discussed in the teaching of 5A above, the entrance and exit channels are established. 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the rearranged channels, such that the entrance channels have a greater dimension than the exit channels, for the purpose of enhancing the densification, because the entrance channel greater than the exit channel increases the gas residence time.  

Regarding to Claim 14,
Claim 14 is rejected for substantially the same reason as claim 5 rejection above.

Regarding to Claim 15,
‘059 teaches preforms 22 and spacers 30 are alternately stacked on the first preform 22 (Fig. 6, [0025]), and as discussed in the claims 5 and 14 rejection above, the spacer of ‘059 is modified to have the entrance and exit channels for the gas. Consequently, it is obvious that when the preform is disposed on the modified spacer, while accessing the upper or lower preform surface, the first end of the entrance channel is disposed inwardly of an inner perimeter of the preform and the second end of the exit channel is disposed outwardly of an outer perimeter of the preform (the claimed “wherein said first end of each said first channel is disposed inwardly of an inner perimeter of said preform and a remainder of each said first channel accesses one of said upper preform surface and said lower preform surface, wherein said second end of each said second channel is disposed outwardly of an outer perimeter of said preform and a remainder of each said second channel accesses one of said upper preform surface and said lower preform surface”).

Further the limitation merely defines a positioned status of the stack of the preform and the seal plate, in other words, a positioned result by use of the preform and the seal plate. Therefore, when an apparatus of a prior art teaches the preform and the seal plate, it is considered that they are capable of configuring the positioned status, by stacking the preform and the seal plate.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘059.
Regarding to Claim 9,
‘059 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 5: further comprising an inner alignment feature on said upper surface and an outer alignment feature on said upper surface.

However, ‘059 teaches preforms 22 and spacers 30 are alternately stacked on the first preform 22 (Fig. 6, [0025], thus an alignment between the preforms and spacers is critical for the stacking).

Therefore, even if ‘059 does not explicitly discloses the alignment feature, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted an alignment feature, for the purpose of providing stable stacking of the preforms and spacers.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants’ arguments filed on 05/10/2022 have been fully considered but they are not persuasive.
In regards to the 35USC103 rejection of Claim 1, the applicants argue that ‘059 does not teach the new feature of the amended claim 1, “wherein for each of said plurality of first channels a spacing between said first end and said second end of each first channel defines a length dimension and there is a continuous flowpath extending from said first end to said second end, and wherein for each of said plurality of first channels a width is greater at said second end compared to said first end for each first channel”, see pages 7-8. 
The argument is found not persuasive.
The examiner maintains ‘059 still clearly teach the feature of amended claim, as discussed in the claim rejection above, because the current claimed limitation is still broad, thus it does not overcome the broadest reasonable interpretation of ‘059.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718